Citation Nr: 1101886	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  07-12 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Craig A. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to August 
1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating determination of the Regional 
Office (RO) of the Department of Veterans Affairs in St. Paul, 
Minnesota.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the VA must consider 
alternate psychiatric disorders within the scope of an initial 
claim for service connection for a specific psychiatric disorder.  
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In other words, the 
Court held that a claim of entitlement to service connection for 
a psychiatric disorder includes any mental disability that may be 
reasonably encompassed by the claimant's description of the 
claim, reported symptoms, and the other information of record.  
Id.  However, the only other psychiatric disorders the Veteran is 
diagnosed with are major depression, by history and alcohol 
dependence.  The VA has already adjudicated and denied the 
Veteran's claim for service connection for depression in March 
2008.  The Veteran did not appeal this decision.  Therefore, the 
Board is without jurisdiction to consider that issue.  While in 
certain circumstances compensable as secondary to another service 
connected condition, alcohol dependence on its own is not a 
compensable disability under the relevant laws and regulations, 
as discussed below; thus it need not be considered as a mental 
disability reasonably encompassed by the Veteran's claim.


FINDING OF FACT

The Veteran does not have a current diagnosis of PTSD that 
conforms to the DSM-IV criteria.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the Veteran's active 
duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must (1) notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, (2) which 
information and evidence VA will obtain, (3) and which 
information and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 
(2010).

A review of the claims file reveals that letters sent to the 
Veteran in November 2005, November 2006, and September 2007 
satisfied VA's duty to notify requirements.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006).  In this regard, these 
letters informed the Veteran of the requirements needed to 
establish entitlement to service connection for PTSD, including 
the information and evidence necessary to establish a disability 
rating and an effective date should service connection be 
awarded.  They also requested that the Veteran provide enough 
information for the RO to request records from any sources of 
information and evidence identified by the Veteran, as well as 
what information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.

Ideally, all notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  However, VA 
may proceed with adjudication of a claim if errors in the timing 
or content of the notice are, as in this case, not prejudicial to 
the claimant.  Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In the present 
case, the November 2005 letter was provided prior to the initial 
adjudication.  This letter provided notice of the requirements 
needed to establish entitlement to service connection for PTSD, 
but did not include an explanation of the evidence necessary to 
establish a disability rating and an effective date should 
service connection be awarded.  Notice as to the establishment of 
a disability rating and effective date was provided in November 
2006, after the March 2006 rating decision was issued.  A review 
of the file reflects that the Veteran was provided ample 
opportunity to meaningfully participate in the adjudicatory 
process following the issuance of the November 2006 VCAA letter 
and that the entire record was reviewed and the claim was 
readjudicated in the January 2007 and March 2008 rating 
decisions.  As such, there is no prejudice in the Board 
proceeding with the current appeal.  See Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (holding that the issuance of a 
fully compliant VCAA notification followed by readjudication of 
the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing defect).

Turning to VA's duty to assist, the Board finds that VA has 
fulfilled its duty to assist the Veteran in making reasonable 
efforts to identify and obtain relevant records in support of the 
claim decided herein and providing an adequate VA examination 
when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c) (2010).  The Veteran's service treatment records have 
been associated with the claims folder and, as discussed in more 
detail below, reasonable efforts have been made to obtain any 
outstanding evidence not in VA's constructive possession that 
pertains to this claim.  The Veteran has indicated that he was 
treated at the St. Paul Vet Center, the Cunyuna Regional Medical 
Center, the Grand Itasca Clinic & Hospital, and the Hennipin 
County Medical Center.  Records from each of these treatment 
facilities were sought and obtained, with the exception of any 
records from the Hennipin County Medical Center.  Multiple 
requests for private treatment records from the Hennipin County 
Medical Center (Center) were made.  The Center returned a 
negative response for any records pertaining to the Veteran in 
November 2007 and March 2008.  The Veteran was notified by letter 
in February 2008 that the VA was unable to obtain any records 
from the Center.  See 38 C.F.R. § 3.159(c) (2010) (while the VA 
has a duty to assist the claimant in obtaining private records, 
if the VA is unable to obtain them, the duty to provide them 
ultimately rests with the claimant).  No records from the Center 
were ever received from the Veteran.  In addition, five internet 
articles on the USS PUEBLO Incident were obtained by the RO in 
order to corroborate the Veteran's alleged stressor in service.  
The Veteran has not identified any additional relevant, 
outstanding records that need to be obtained before deciding this 
claim.  The Board is satisfied that the VA made reasonable 
efforts to obtain the Hennipin County records and notified the 
Veteran that it was unable to obtain these records, thereby 
fulfilling its duty to assist the Veteran in the procurement of 
evidence relevant to his claim.  See 38 C.F.R. § 3.159(c), (e).  

The Board also notes that the Veteran is receiving Social 
Security disability benefits for emphysema.  The duty to assist 
requires the VA to obtain Social Security Administration (SSA) 
records if there is a reasonable possibility that they would 
assist in substantiating the Veteran's claim.  Golz v. Shinseki, 
590 F.3d 1317, 1320 (Fed. Cir. 2010).  As the SSA records pertain 
to emphysema, a physical condition, and the Veteran's claim with 
the VA is for a mental disability, the Board finds that there is 
not a reasonable possibility that the records would assist in 
substantiating the pending claim.  Therefore, the duty to assist 
does not extend to obtaining these records.  Id. at 1322.

In addition to the above development, the Veteran was afforded 
two VA psychiatric examinations during the pendency of this 
appeal which the Board finds adequate for rating purposes.  See 
Barr v. Nicholson; 21 Vet. App. 303, 311-12 (2007); Stefl v. 
Nicholson, 21 Vet. App. 120, 123 (2007).  A review of the March 
2006 and January 2008 VA examination report reflects that both 
examiners conducted a complete mental health examination of the 
Veteran and reviewed the claims file.  As discussed in more 
detail below, the January 2008 VA examiner concluded that the 
Veteran did not meet the DSM- IV criteria for PTSD, and provided 
an explanation as to why no disorder was found.  The VA examiner 
in March 2006 specifically considered whether any conditions the 
Veteran currently suffers from are related to his military 
service.

Under the circumstances of this case, "the record has been fully 
developed," and it is difficult to discern what additional 
guidance VA could have provided to the appellant regarding what 
further evidence he should submit to substantiate his claim.  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, 
the Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing regulations 
and the record is ready for appellate review.

Analysis

The Veteran asserts that he is entitled to service connection for 
PTSD based on events experienced while serving aboard USS BANNER 
in the Sea of Japan during the Vietnam War period.  At the time, 
USS BANNER, as well as her sister ship, USS PUEBLO, were engaged 
in intelligence gathering off the coast of North Korea.  The 
Veteran was involved with the training of the crew of USS PUEBLO 
and knew the crewmen well.  The specific incident that the 
Veteran alleges led to his development of PTSD is known as the 
USS PUEBLO Incident.  In January 1968, USS PUEBLO was off the 
coast of North Korea in international waters.  USS BANNER was 
enroute to relieve USS PUEBLO when USS PUEBLO was besieged by 
North Korean vessels and eventually taken by the North Koreans 
resulting in the capture of the ship and her crew.  One crew 
member was killed in the attack.  The Veteran was a 
communications technician at the time the distress call from USS 
PUEBLO came in.  He ran from the communications room to inform 
the Captain.  In his haste he slipped and fell cutting his leg.  
USS BANNER was too far away and not properly armed to provide 
assistance to USS PUEBLO.  Instead, the ship returned to 
Yokosuka, Japan to await further orders.  The Veteran felt 
helpless and wished he could do something to help his shipmates 
on USS PUEBLO.

The Veteran alleges that, due to his experiences relating to the 
USS PUEBLO incident, he has trouble sleeping, has felt depressed 
and hollow and has not had a close relationship with anyone since 
being discharged from the service in 1968.  He held several jobs 
since service, but would quit when things "became stressful."  
The Veteran does not like to talk about his naval service, 
especially the circumstances surrounding the USS PUEBLO Incident.

In order to prevail on the issue of service connection under any 
theory of entitlement there must be competent evidence of a 
current disability at some point during a veteran's appeal.  
McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement that a 
current disability be present is satisfied "when a claimant has 
a disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim...even though the 
disability resolves prior to the Secretary's adjudication of the 
claim"); Brammer v. Derwinski, 3 Vet. App. 223 (1992). See also 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2010).  With respect to PTSD, service connection requires 
medical evidence diagnosing the condition in accordance with the 
fourth edition of the Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV).  38 C.F.R. §§ 3.304(f), 4.125 (2010).  

As mentioned above, ordinarily, a claim for one psychiatric 
disorder requires examination of any other diagnosed psychiatric 
disorders the Veteran may have.  Clemons v. Shinseki, 23 Vet. 
App. 1 (2009).  The January 2008 VA examination identified the 
Veteran as currently suffering from only two psychiatric 
disorders, alcohol dependence and major depressive disorder, by 
history.  As noted in the Introduction, neither disorder warrants 
consideration here.  Alcohol dependence cannot itself be service 
connected, as it is a result of willful misconduct, unless the 
Veteran's alcohol dependence is secondary to a service connected 
disability.  See 38 U.S.C.A. § 1110 (2010); 38 C.F.R. §§ 
3.301(c)(2), 3.301(c)(3).  There is no evidence in this case that 
the Veteran's alcohol dependence is the result of a service 
connected disability.  The Veteran's depression was adjudicated 
by the RO below and never appealed.  Therefore, the Board has no 
jurisdiction to consider service connection for depression.  As 
there is no evidence that the Veteran is currently suffering from 
any other compensable psychiatric disorders, the sole issue 
before the Board is whether the Veteran is entitled to service 
connection for PTSD. 

The Veteran was evaluated by VA examiners in March 2006 and 
January 2008.  Neither examiner diagnosed him with PTSD.  Records 
received in support of his claim from local medical centers 
emergency rooms and the local Vet Center contain no diagnosis of 
PTSD.  The Board acknowledges the Veteran's own lay assertions 
that he has PTSD.  However, providing a diagnosis which conforms 
to the DSM-IV criteria requires a medical background and 
experience which the Veteran does not possess.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 
6 Vet. App. 465, 469 (1994) (the veteran as a lay person is 
competent to report information of which he has personal 
knowledge, i.e., information that he can gather through his 
senses).  Thus, his lay assertions alone are not sufficient to 
establish the presence of a current acquired psychiatric 
disorder, including PTSD.  In determining whether service-
connection is warranted for PTSD, the Board finds the VA opinions 
most probative as to the issue of whether the Veteran has PTSD.  
In this regard, the examiners took a thorough history from the 
Veteran and reviewed his claim file.  The January 2008 examiner 
determined that the Veteran did not display any credible symptoms 
of PTSD.  The examiner referenced specific DSM-IV criteria the 
Veteran did not meet.  For example, the Veteran could not 
describe intrusive recollections or report dreams of the event 
alleged to be his PTSD stressor.  The examiner also noted that 
the Veteran could not describe flashbacks or dissociative 
episodes and does not become anxious or display physical 
reactions when something reminds him of the event.  Based upon 
the foregoing lack of symptoms required for a diagnosis, the 
examiner found that the Veteran did not have PTSD.  

Without evidence of a diagnosis of PTSD which conforms to 
diagnostic criteria under DSM-IV, a preponderance of the evidence 
is against the Veteran's claim for service connection for PTSD.  
No further discussion of the two remaining elements of a PTSD 
service connection claim is necessary. See Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998).  The benefit of the doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for PTSD is denied.



______________________________________________
MILO H. HAWLEY

Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


